DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election of Species Requirement
	Applicant’s response received 11/1/21 (hereinafter “amendment”) has been accepted and entered.  In response to a species requirement, applicant elected, without traverse, Group III comprising claims 4-7 and 14-17.  Accordingly, claims 2-3 and 12-13, drawn to nonelected Group I and II have been withdrawn from consideration. Claims 1, 4-11 and 14-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1, 4-11 and 14-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Under the January 2019 patentable subject matter eligibility guidance (2019 PEG) step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.

Revised Guidance Step 2A – Prong 1
With respect to step 2A, Prong 1, claims 1, 4-11 and 14-20 recite, as a whole, the abstract idea of a mental process, including:
 (2) selecting one or more representative measurements from the plurality of measurements according to a predetermined criterion;
(3) determining whether the one or more representative measurements are associated with one or more pre-recognized landmarks
as recited in claim 1 and similarly recited in claim 11. 
The invention recited above in the claims falls within the abstract idea of a mental process since limitations (1)–(2) could be performed alternatively by a person as a mental process, which is a category of abstract idea identified by the 2019 Revised Guidance.  See CyberSource, 654 F.3d at 1372–73 (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101.”); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) (“[M]ental processes—or processes of human thinking—standing alone are not patentable even if they have practical application.”); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, . . . mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”  (Emphasis added)).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  In addition, claims that recite a machine may still recite the abstract idea of a mental process if they are claimed as being performed on a machine.  See MPEP 2106.04(a)(2), III C (“The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures ‘can be carried out in existing computers long in use, no new machinery being necessary.’ Gottschalk 409 U.S at 67, 175 USPQ at 675”). 
For example, limitations (1)-(2) could be carried out mentally by a human that receives the acquired “plurality of measurements” since the steps of selecting and determining can be carried out in the human mind. 
With respect to the term “automatically” in (3), this limitation can be performed by the mental judgment of a human operating a generic “ground vehicle” akin to a human operating a computer system in Gottschalk wherein the Supreme Court concluded that the algorithm could be performed purely Gottschalk 409 U.S at 67, 175 USPQ at 675”).
In addition, claim 1 itself does not recite any computer, hardware or algorithm to carry out automated actions. See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). 
Revised Guidance Step 2A 
Under the 2019 PEG step 2A, Prong 2 analysis, with respect to claim 1, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application since no additional elements outside of the abstract idea are recited. With respect to claim 11, the additional elements recited are “at least one processor” and “a non-volatile computer readable medium”, which are merely generic computer components used as a tools to implement the abstract idea of a mental process.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). See Spec. ¶¶ 100-101 (“processor may be realized, for example as a central processing unit (CPU), a graphics processing unit (GPU), or an application processor (AP) provided in electronic apparatus 400 without a limitation thereto. Memory 420 may be hardware . . . Memory 420 may store data processed in electronic apparatus 400”)
Additionally, the limitations “acquiring a plurality of measurements associated with an environment surrounding a movable object” and “updating SLAM state information” are mere extra-solution activity. See, e.g., Bilski, 545 F.3d at 963 (en banc), aff’d sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In addition, the acquired plurality of measurements is not limited as to how they are acquired, and even if claimed acquisition were recited to occur by a machine, such a limitation alone would not confer patentability. See CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a Accord Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Moreover, the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A method for Simultaneous Localization and Mapping (SLAM)” claim 1).
In addition, it is important to note that merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). With respect to claim 1, no additional elements are recited outside of the abstract idea. With respect to claim 11, the additional elements, a generically recited processor and memory does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”). See, e.g., MPEP §2106.05(f)). The additional element is specified at a high level of generality to simply implement the abstract idea and is not itself being technologically improved. (See, e.g., MPEP §2106.05 I.A.); Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  This assertion is supported by the broadly recited language of claim 1 which fails to explicitly recite a technological improvement to an additional element. Rather, a human being can achieve the recited limitations through mental processes. Thus, there are no additional elements that amount to “significantly more” than the abstract ideas themselves. 
Furthermore, with respect to “based on the determination of whether the one or more representative measurements are associated with the one or more pre-recognized landmarks, updating See MPEP § 2106.05(f); see also Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1327 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015); Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information). 
For the reasons cited above, the elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field.  Rather, these functions can be carried out mentally by a human reviewing acquired measurements.  Furthermore, “a claim for a new abstract idea is still an abstract idea.”  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis omitted); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”) such that an inventive concept performed by an abstract idea in the form of a mental process remains an abstract idea. 
The additional limitations of dependent claims 4-10 and 14-20 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.  

	
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required in the limitation “based on respective Euclidean distances between the one or more representative measurements and the one or more pre-recognized landmarks” is indefinite.  For example, it is unclear what a distance between a “representative measurement” and a landmark refers to.  For example, it is unclear if the distance is 1) the distance between the position of the movable object when the measurement was taken and the distance to the landmark measured by the movable object or a map position of the landmark, 2) the distance between a previously recorded measurement not taken by the movable object and the position of a landmark in a map, 3) a measured distance to a map position of a landmark or a regardless of the position of the movable body, 4) arbitrary points (i.e., published specification ¶ 102 “radar sensors . . . detect positions of arbitrary points . . . the positions of points as measurements”) or 5) some other meaning. Claims 5-7 and 15-17 are rejected on the basis of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0039511 to OI et al. (OI). 
With respect to claims 1 and 11, Jeon discloses a method for Simultaneous Localization and Mapping (SLAM) (¶24 “the self-position detecting step is a step of executing SLAM (simultaneous localization and mapping) for simultaneously detecting a position of a feature point in the image inputted from the camera and a position and a posture of the camera”), the method comprising:
acquiring a plurality of measurements associated with an environment surrounding a movable object 
(¶ 4 “observing a moving environment in an agent (moving object) such as a robot including a camera . . . creation of a map (an environmental map) . . . estimation of a position and a posture of the agent”) (¶54 “camera . . . other sensors may be used to improve robustness of self-position estimation”)( ¶¶9-10 “detects a position and a posture of the camera on the basis of the image acquired by the camera, an image-recognition processing unit that detects an object from the image acquired by the camera . . . identifies a position of a feature point of the object included in the image acquired by the camera and executes processing for outputting the position of the feature point . . . calculating a position and a posture in a world coordinate system of the object”; ¶53 “creates a recognition result including position and posture information in images of various objects (detection targets)”; ¶56)
selecting one or more representative measurements from the plurality of measurements according to a predetermined criterion; 
(¶ 30 “probability-distribution comparing step is a step of calculating a Mahalanobis distance "s" indicating a difference between the presence probability distribution of the recognized object generated by the presence-probability-distribution extracting unit on the basis of the environmental map and the presence probability distribution of the object generated by the presence-probability-distribution generating unit on the basis of the recognition result of the image-recognition processing unit and outputting the Mahalanobis distance "s" to the environmental-map updating unit. The environmental-map updating step is a step of executing, when the Mahalanobis distance "s" is larger than a threshold set in advance, processing for updating the environmental map registered in the environmental map database”). 
(¶91 “feature-point collating unit 401 verifies whether a distance between certain one feature point position detected from a certain frame image by the self-position detecting unit 103 and certain one feature point position detected from the same frame image by the image-recognition processing unit 102 is equal to or smaller than a threshold set in advance. When the distance is equal to or smaller than the threshold, the feature-point collating unit 401 considers that the feature points are identical and registers, in the feature point database 402, position information and identifiers in the camera coordinate system of feature points, which correspond to feature values of the feature points, detected by the self-position detecting unit 103”)
(¶¶113-115 “Mahalanobis distance and is a value corresponding to a difference between the presence probability distribution of the recognized object generated on the basis of the environmental map and the presence probability distribution of the object generated on the basis of the recognition result from the image-recognition processing unit 102. The presence-probability-distribution comparing unit 543 of the recognition-result comparing unit 514 outputs a value of "s" of Equation 5 to the environmental map updating unit 511. When the value of "s" of Equation 5 inputted from the presence-probability-distribution comparing unit 543 of the recognition-result comparing unit 514 is smaller than a threshold set in advance, the environmental-map updating unit 511 judges that the object recorded in the environmental map database 112 and the recognized object obtained as the image recognition result based on the new photographed image are identical and does not perform correction of the environmental map database. However, when "s" is larger than the threshold, the environmental-map updating unit 511 judges that a different object appears and updates the environmental map registered in the environmental map database 512”)
determining whether the one or more representative measurements are associated with one or more pre-recognized landmarks1; and 

based on the determination of whether the one or more representative measurements are associated with the one or more pre-recognized landmarks, updating SLAM state information (111, FIG. 1 environmental map updating unit, environmental map (latest); 511 environmental map updating unit). 

With respect to claims 9 and 19, OI discloses the SLAM state information comprises location information and direction information of the movable object (FIG. 1, 103 self position detecting unit; FIG. 7 camera position and posture, unlabeled box; FIG. 8 present camera posture (rotation matrix); ¶63 “represented by the camera coordinate system. The camera coordinate system is a coordinate system in which, with a focal point of the camera set as an origin C, an image plane is a two-dimensional plane of Xe and Y c, and depth is Zc. The origin C moves according to the movement of the camera 101.”; ¶4 “computer program for observing a moving environment in an agent (a moving object) such as a robot including a camera, executing creation of a map ( an environmental map) (mapping) around the agent, i.e., environmental map creation processing according to an observation state, and further executing estimation of a position and a posture of the agent, i.e., identification processing (localization) for an own position or an own posture in conjunction with the environmental map creation processing”; ¶23 “the self-position detecting step is a step of executing processing for calculating a camera position (Cw) and a camera rotation matrix (R w) as estimated position and posture information of the camera”) 
and location information of the pre-recognized landmarks (FIG. 7 feature point positions, unlabeled box; ¶24 “executing SLAM (simultaneous localization and mapping) for simultaneously detecting a position of a feature point in the image inputted from the camera and a position and a posture of the camera”; ¶ 112 “probability distribution of a gravity and a posture of the recognized object included in an image photographed by the camera 101 (an average covariance matrix) using the environmental map acquired from the environmental map database 512”; claim 26 “data constructing unit calculates a 
	
With respect to claim 10, OI discloses a non-volatile computer-readable medium storing instructions which, when executed by at least one processor, causes the at least one processor to perform the method of claim 1 (i.e., ¶131 “When the processing by the software is executed, it is possible to install a program having a processing sequence recorded therein in a memory in a computer built in dedicated hardware and cause the computer to execute the program or install the program in a general purpose computer capable of executing various kinds of processing and cause the computer to execute the program”; FIG. 1 102 “processing unit, 110).

With respect to claim 20, OI discloses A vehicle implementing Simultaneous Localization and Mapping (SLAM) (¶24 “the self-position detecting step is a step of executing SLAM (simultaneous localization and mapping), the vehicle comprising: 
a sensor configured to sense an environment around the vehicle; and the apparatus of claim 11, wherein the movable object is the vehicle (¶ 4 “observing a moving environment in an agent (moving object) such as a robot including a camera . . . creation of a map (an environmental map) . . . estimation of a position and a posture of the agent”) (¶54 “camera . . . other sensors may be used to improve robustness of self-position estimation”)( ¶¶9-10 “detects a position and a posture of the camera on the basis of the image acquired by the camera, an image-recognition processing unit that detects an object from the image acquired by the camera . . . identifies a position of a feature point of the object included in the image acquired by the camera and executes processing for outputting the position of the feature point . . . calculating a position and a posture in a world coordinate system of the object”; ¶53 “creates a recognition result including position and posture information in images of various objects (detection targets)”; ¶56)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OI in view of U.S. Patent Application Publication No. 2020/0142026 to Bush et al. (Bush). 
With respect to claims 4 and 14, as best understood in view of the 112(b) rejection above, Jeon fails to explicitly disclose selecting a preset number of representative landmarks from the one or more pre-recognized landmarks based on respective Euclidean distances between the one or more representative measurements and the one or more pre-recognized landmarks and determining whether the one or more representative measurements are associated with the selected representative landmarks.
Bush, from the same field of endeavors, also discloses a system and method of SLAM by acquiring a plurality of measurements associated with a surrounding environment 
(¶59 “processes sensor data along with other data to determine a position (e.g., a local position relative to a map . . . accomplish localization . . . SLAM”)
wherein selecting a preset number of representative landmarks from the one or more pre-recognized landmarks 
(i.e., a single pre-recognized road landmark, known in map data ¶9 “first known travel pathway is determined from map data and wherein the second module is configured to select the candidate detection 
(¶10 “select the candidate detection that is closest to first known travel pathway and within a threshold distance from the travel pathway”)
(¶29 “select the more likely true detection between multiple ambiguous radar candidate detections received from radar sensor”)
based on respective Euclidean distances2 between the one or more representative measurements and the one or more pre-recognized landmarks; and 
(¶¶ 63-65 “select the more likely true detection 303 between multiple ambiguous radar candidate detections 301 by choosing a candidate that is closest to a predicted target position for a radar detection . . . for each existing radar track, a distance metric to each ambiguous candidate detection . . . select the ambiguous radar candidate detections 301 that is closest to the predicted next position and less than a threshold distance away from the predicted next position . . . The distance metric can include, but is not limited to, the Euclidian distance . . . candidate that is closest to a predicted target position for a radar detection by computing, for each existing radar track, a distance metric from the last position of a tracked target to each ambiguous candidate detection . . . Euclidian distance”)
(FIG. 4, representative measurements of a landmark (i.e., location 401 for a target) 402a – 406b; ¶ 3 “ambiguous position detection for a single target”; ¶¶ 66-67 “map matching . . . selecting a candidate detection that is closest to a known target path and less than some maximum distance threshold T away for the target path . . .use the position of a road on an area map to gain knowledge of valid target positions . . . valid target position . . . lane, curb”)
determining whether the one or more representative measurements are associated with the selected representative landmarks.
	(¶68 “by determining the likely true detection 303, the vehicle can identify the true target location 510”) (claim 1 “selecting, as a true detection, one candidate detection in a set of ambiguous detections”; 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to select landmarks based on respective Euclidean distances between the one or more representative measurements and the one or more pre-recognized landmarks as taught by Bush, in the system and method of OI in order to resolve ambiguity between sets of measurement data to filter out less accurate measurement data and thereby reduce processing time and storage space that would otherwise be allocated to less accurate data corresponding to a landmark and further reduce clutter (Bush, ¶3 “such systems might still be improved in a number of respects. Radars, particularly those used in automotive applications, may return more than one ambiguous position detection for a single target, such as two candidate azimuth or elevation angles. Radar hardware alone may be unable to resolve this ambiguity”) (Bush, ¶ 44 “The apparatus, systems, methods, disclosed herein can reduce radar detection
false alarms by reducing clutter”)

With respect to claims 6 and 16, OI in view of Bush disclose the predetermined criterion comprises Euclidean distances between each of the plurality of measurements and the pre-recognized landmarks.
(Bush, ¶¶ 63-65 “select the more likely true detection 303 between multiple ambiguous radar candidate detections 301 by choosing a candidate that is closest to a predicted target position for a radar detection . . . for each existing radar track, a distance metric to each ambiguous candidate detection . . . select the ambiguous radar candidate detections 301 that is closest to the predicted next position and less than a threshold distance away from the predicted next position . . . The distance metric can include, but is not limited to, the Euclidian distance . . . candidate that is closest to a predicted target position for a radar detection by computing, for each existing radar track, a distance metric from the last position of a tracked target to each ambiguous candidate detection . . . Euclidian distance”)
(Bush, FIG. 4, representative measurements of a landmark (i.e., location 401 for a target) 402a – 406b; ¶ 3 “ambiguous position detection for a single target”; ¶¶ 66-67 “map matching . . . selecting a candidate detection that is closest to a known target path and less than some maximum distance 

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OI in view of U.S. Patent Application Publication No. 2020/0142026 to Bush et al. (Bush) and further in view of US Patent Application Publication No. 2020/0249032 to Lee (Lee) and further in view of U.S. Patent Application Publication No. 2017/0153326 to Grewe et al (Grewe)
	With respect to claims 5, 7, 15 and 17, OI in view of Bush disclose wherein the determining whether the one or more representative measurements are associated with the selected representative landmarks comprises: 
calculating Mahalanobis distances between one of the one or more representative measurements and the selected representative landmarks; 
(Bush, ¶¶ 63-64 “distance metric can include . . . Mahalanobis distance the latter of which can be calculated with knowledge of the predicted position covariance obtained from a Kalman filter . . . for each existing radar track, a distance metric from the last position of a tracked target to each ambiguous candidate detection; applying a Kalman filter to predict the next position of the tracked target and converting the predicted next position to the measurement plane ( e.g., for linear KF, r=HFx) . . . squared Mahalanobis distance d/=(rfs-1r where S=R+ HP-Hr for candidate detection kE{ l, 2, . . . } . . . for each existing radar track, gating the candidate detection, using the knowledge that d/ is chi-squared distributed to pick a threshold T for a percentile P ( e.g., 95% ), and associating detection k with the track if d/<T. In the event that multiple ambiguous detections fall within the gate, the detection with the shortest Mahalanobis distance is chosen”)
(OI, ¶30 “the probability-distribution comparing step is a step of calculating a Mahalanobis distance "s" indicating a difference between the presence probability distribution of the recognized object generated by the presence-probability-distribution extracting unit on the basis of the environmental map and the presence probability distribution of the object generated by the presence-probability-distribution generating unit on the basis of the recognition result of the image-recognition processing unit”)
not associated with the selected representative landmarks; 
(Bush, ¶¶ 63-64 “for each existing radar track, gating the candidate detection, using the knowledge that d/ is chi-squared distributed to pick a threshold T for a percentile P ( e.g., 95% ), and associating detection k with the track if d/<T”)
However, Bush fails to explicitly disclose determining a landmark is a new landmark based on the based on the calculated Mahalanobis distances.  However, Lee, from the same field of endeavor, discloses determining a landmark is a new landmark based on the based on the calculated Mahalanobis distances
(¶¶ 71-73 “In this case, the updating unit 140 according to an embodiment may obtain a distance based on a probability by applying a Mahalanobis distance theory between the received landmark and the corresponding landmark on the high definition map. When the points P 1 and P 2 on two three-dimensional spaces have the covariances C1 and C2  respectively, the Mahalanobis distance Dm follows Equation (9) below. Equation 9. The updating unit 140 may determine that the two landmarks are the same when the calculated Mahalanobis distance is less than or equal to a predetermined threshold value. On the other hand, if the corresponding landmark is not identified on the high definition map or if the Mahalanobis distance exceeds the predetermined threshold value, the updating unit 140 may determine the received landmark as a new landmark. If the new landmark is determined, the updating unit 140 may update the high definition map by reflecting the new landmark on the high definition map”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to  determine a landmark is a new landmark based on the based on the calculated Mahalanobis distances, as taught by Lee above, in the system and method of OI in view of Bush, in order to only update preexisting maps with new landmarks that do not currently exist in the map, thereby preventing duplicate landmark listings and inaccurate maps as well as efficiently generating updated maps (Lee, ¶6). 
In addition, OI in view of Bush and further in view of Lee fail to explicitly disclose determining that a signal to noise ratio (SNR) of the one of the one or more representative measurements is higher than a predetermined threshold. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine that a signal to noise ratio (SNR) of the one of the one or more representative measurements is higher than a predetermined threshold, as taught by Grewe, in the new landmark determination process of OI in view of Bush and further in view of Lee in order to improve the accuracy of landmark recognition by reducing false landmark detection (Grewe ¶26 “on the basis of a signal-to-noise ratio . . . reducing false detections”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over OI in view of U.S. Patent Application Publication No. 2020/0142026 to Bush et al. (Bush) and further in view of US Patent Application Publication No. 2018/0188037 to Wheeler et al. (Wheeler)
With respect to claims 8 and 18, OI in view of Bush fail to overtly disclose determining that one of the one or more pre-recognized landmarks has not been updated for a predetermined period; and 
based on the determination that the one of the one or more pre-recognized landmarks has not been updated for the predetermined period, deleting information associated with the determined one of the one or more pre-recognized landmarks from the SLAM state information.

(¶134 “older data from a particular area to be aged out and replaced with newer about that area so that the HD map includes the most recent data that is possible”) (¶53 “a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine that one of the one or more pre-recognized landmarks has not been updated for a predetermined period based on the determination that the one of the one or more pre-recognized landmarks has not been updated for the predetermined period, deleting information associated with the determined one of the one or more pre-recognized landmarks as taught by Wheeler, in the system of OI in view of Bush in order to ensure that only the most recent data possible is used (Wheeler, ¶134) thereby improving autonomous driving safety reliant on accurate landmark data. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition or examples are provided for landmark. The plain ordinary meaning of the term is “A landmark is a building or feature which is easily noticed and can be used to judge your position or the position of other buildings or features”. See https://www.collinsdictionary.com/us/dictionary/english/landmark. Accordingly, under a broadest reasonable interpretation, a landmark can be any feature that can be used to judge position or the position of other features. 
        2 The specification indicates Euclidean distance examples include (¶49 “predetermined Euclidian distance. For example, measurements within 1m”; ¶121 Euclidean distance . . . for example . . . a distance . . . less than 2m”. See also https://en.wikipedia.org/wiki/Euclidean_distance (In mathematics, the Euclidean distance between two points in Euclidean space is the length of a line segment between the two points”)